Citation Nr: 0912023	
Decision Date: 04/01/09    Archive Date: 04/10/09

DOCKET NO.  05-40 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence exists to reopen a 
prior claim for a heart disability.

2.  Entitlement to service connection for a heart disability.  

3.  Whether new and material evidence exists to reopen a 
prior claim for a right elbow disability.

4.  Entitlement to service connection for a right elbow 
disability.

5.  Whether new and material evidence exists to reopen a 
prior claim for a right knee disability.  


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1994 to January 
1996 and April 1996 to September 2002.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.  Jurisdiction is currently with the RO in 
Montgomery, Alabama.  

The issues of entitlement to service connection for a heart 
disability and entitlement to service connection for a right 
elbow disability are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's prior claims for entitlement to service 
connection for a heart disability, a right elbow disability, 
and a right knee disability were denied in a March 2003 
rating decision; the Veteran failed to perfect a timely 
appeal of this decision.  .

2.  Evidence received since the March 2003 decision with 
respect to the Veteran's heart disability and right elbow 
disability is neither previously of record, cumulative, nor 
redundant of other evidence of record and raises a reasonable 
possibility of substantiating those claims.

3.  Evidence received since the March 2003 decision with 
respect to the Veteran's right knee disability is either 
previously of record, cumulative or redundant of other 
evidence of record, or does not raise a reasonable 
possibility of substantiating that claim.


CONCLUSIONS OF LAW

1.  The March 2003 rating decision that denied claims of 
entitlement to service connection for a heart disability, 
entitlement to service connection for a right elbow 
disability, and entitlement to service connection for a right 
knee disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.1103 (2008).

2.  New and material evidence with respect to the claims for 
entitlement to service connection for a heart disability and 
entitlement to service connection for a right elbow 
disability has been received since the March 2003 rating 
decision that denied entitlement to service connection for a 
heart disability and a right elbow disability and those 
claims must be reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R.  § 3.156 (2008).

3.  New and material evidence with respect to the claim for 
entitlement to service connection for a right knee disability 
has not been received since the March 2003 rating decision 
that denied entitlement to service connection for a right 
knee disability and that claim cannot be reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R.  § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

In March 2003, the RO denied the Veteran's claims for 
entitlement to service connection for a heart disability, a 
right elbow disability, and a right knee disability.  The 
Veteran again sought entitlement to service connection for 
these disabilities in May 2004.  The RO denied the Veteran's 
claims on the grounds that she had not submitted new and 
material evidence.  

The Board has the jurisdictional responsibility to consider 
the issue, regardless of the RO's determination on the 
question of reopening.  Jackson v. Principi, 265 F.3d 1366, 
1369 (Fed. Cir. 2001).  Therefore, the Board will determine 
whether new and material evidence has been received and, if 
so, consider entitlement to service connection on the merits.  

Generally, a claim which has been denied in an un-appealed RO 
decision or an un-appealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  However, 38 U.S.C.A. § 5108 provides that if 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  Hence, before reaching the issue of whether 
service connection is warranted, the Board must first 
determine whether the claim may be reopened.  See Elkins v. 
West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 
U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. 
Cir. 1998).

New and material evidence means evidence not previously 
submitted to agency decision makers which is neither 
cumulative nor redundant, and which by itself or when 
considered with previous evidence of record, relates to an 
un-established fact necessary to substantiate the claim, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2008).

The U.S. Court of Appeals for Veterans Claims (Court) has 
clarified that, with respect to the issue of materiality, the 
newly presented evidence need not be probative of all the 
elements required to award the claim.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  Rather, the reasons for the final 
disallowance must be considered in determining whether the 
newly submitted evidence is material.  Id.  Such evidence 
must tend to prove the merits of the claim as to each 
essential element that was a reason for that last final 
disallowance of the claim.  Id.

The Veteran's prior claims were denied on the basis that 
there was no evidence of current disabilities.  Thus, for 
evidence in this case to be considered "new and material," 
it must show current diagnosis of heart, right elbow, and 
right knee disabilities.  

Since the March 2003 rating decision, the Veteran has 
submitted an April 2003 letter from Dr. "M.W.", stating 
that the Veteran suffers from refractory epicondylitis and a 
January 2005 VA examination found that the Veteran suffers 
from brachial radialis tenosynovitis and medial and lateral 
epicondylitis.  The Veteran has also submitted a VA treatment 
record from July 2005 which notes that the Veteran suffers 
from mitral valve prolapse and uncontrolled hypertension, as 
well as right elbow tendonitis and chronic right knee pain.  

This evidence is new and with respect to the Veteran's claims 
for entitlement to service connection for a heart disability 
and a right elbow disability it is material since it is 
evidence that the Veteran has current heart and right elbow 
disabilities.  Accordingly, the Veteran's claims for 
entitlement to service connection for a heart disability and 
entitlement to service connection for a right elbow 
disability are reopened and will be addressed in the remand 
portion of this opinion.  

However, the Veteran's new evidence with respect to her claim 
for entitlement to service connection for a right knee 
disability is not material.  While the July 2005 VA treatment 
note states that the Veteran suffers from chronic right knee 
pain, "pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted."  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999).  There is still nothing to indicate a right knee 
disability exists.  Thus, as the Veteran has still not 
presented evidence that she suffers from a current right knee 
"disability", her prior claim for entitlement to service 
connection for a right knee disability cannot be reopened.  
The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of- the-doubt rule.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (2008).


ORDER

New and material evidence having been received, the Veteran's 
prior claims for entitlement to service connection for a 
heart disability and entitlement to service connection for a 
right elbow disability are reopened.

As no new and material evidence has been received, the 
Veteran's request to reopen a prior claim for entitlement to 
service connection for a right knee disability is denied.  


REMAND

The Veteran's service treatment records show recurrent 
complaints of and treatment for heart palpitations, chest 
pain, and right elbow pain and epicondylitis.  Post-service 
treatment records included diagnoses of refractory 
epicondylitis, brachial radialis tenosynovitis, medial and 
lateral epicondylitis, right elbow tendonitis, mitral valve 
prolapse and uncontrolled hypertension.  Accordingly, a 
remand is necessary to obtain medical opinions to determine 
whether it is at least as likely as not (fifty percent or 
greater) that the Veteran's current heart and right elbow 
disabilities had onset during the Veteran's active service or 
were caused or aggravated by the Veteran's active service.  

Additionally, in Dingess v. Nicholson, 19 Vet. App. 473 
(2006), the Court held that, upon receipt of an application 
for a service-connection claim, 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of 
the claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Here, the Veteran was not 
informed of how VA assigns disability ratings and effective 
dates, so adequate notice must be provided on remand.  
Accordingly, the case is REMANDED for the following action:

1.  Proper notice pursuant to the Veterans 
Claims Assistance Act of 2000 and Dingess 
v. Nicholson, 19 Vet. App. 473 (2006) 
should be mailed to the Veteran's current 
address of record and a copy of the notice 
placed in the file.

2.  Obtain a medical opinion to determine 
the etiology of the Veteran's current 
heart and right elbow disabilities (if 
any).  The examiner should render an 
opinion as to whether it is at least as 
likely as not (50 percent or greater) that 
these disabilities (if any) had onset 
during the Veteran's active service from 
March 1994 to January 1996 and April 1996 
to September 2002 or were caused or 
aggravated by the Veteran's active service 
or any service connected disabilities.  If 
the examiner is unable to render an 
opinion without resorting to speculation, 
he or she should so state.  

The Veteran's claim folder and a copy of 
this REMAND should be furnished to the 
examiner, who should indicate in the 
examination report that he or she has 
reviewed the claims file.  All findings 
should be described and any necessary 
diagnostic tests performed.  .

3.  When the development requested has 
been completed, and the RO has ensured 
compliance with the requested actions, 
this case should again be reviewed by the 
RO on the basis of the additional 
evidence.  If the benefit sought is not 
granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


